Citation Nr: 1545389	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-06 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for prostatic hyperplasia.

2.  Entitlement to an initial compensable evaluation for erectile dysfunction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from October 1979 to April 1986.

These matters come before the Board of Veterans Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for prostatic hyperplasia and erectile dysfunction and assigned a 20 percent evaluation and a noncompensable evaluation, respectively, effective from July 27, 2009.  

In November 2013, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  Subsequently, the Veterans Law Judge that presided over the November 2013 Board hearing retired.  In August 2015, the Board sent the Veteran a letter offering him the opportunity to testify at another Board hearing before a different Veterans Law Judge.  The letter stated that, if he did not respond within 30 days, the Board would proceed without scheduling another hearing.  To date, the Veteran has not responded to the letter.  Thus, there is not outstanding hearing request. 

In January 2014, the Board remanded the case for further development.  That development was completed, and the case has since been returned to the Board for appellate review.   

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The December 2009 VA examiner indicated that the Veteran was on medication for his prostatic hyperplasia and erectile dysfunction that was prescribed by a private medical provider.  The June 2014 VA examiner also noted that the Veteran was on medication that was not documented in his VA medication list.  Thus, it appears that there may be outstanding private medical records that are relevant to the claims on appeal.

The Board also notes that the Veteran was afforded a VA examination in June 2014 in connection with his claim for an increased evaluation for prostatic hyperplasia.  Although the examiner indicated that he needs to wear absorbent materials in the evening when sleeping, there was no indication as to how often the materials must be changed.  There was also no discussion of whether the Veteran requires catheterization or has urinary tract infections.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his prostatic hypertrophy.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his prostatic hyperplasia and erectile dysfunction, to include medications for these disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated from January 2011 to October 2013 and treatment records dated since June 2014.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected prostatic hypertrophy.   

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address the rating criteria for voiding dysfunction (urine leakage, urinary frequency, and obstructed voiding) and urinary tract infections.  He or she should also identify any other additional manifestations of the disorder.

The examiner should specifically address how often the Veteran must change absorbent materials used for urine leakage and whether he requires intermittent or continuous catheterization.  He or she should also state whether the Veteran has urinary tract infections and whether he requires drainage/frequent hospitalization (greater than two times per year) and/or required continuous intensive management.  In addition, the examiner should indicate whether there is any renal dysfunction, and if so, he or she should provide the findings necessary to evaluation such manifestations.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination reports and ensure that they are in compliance with this remand. If any report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  Thereafter, he case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




